United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-3209
                                  ___________

Carlos Carmenatte-Lopez,               *
                                       *
            Petitioner,                *
                                       * Petitioner for Review of an
      v.                               * Order of the Immigration
                                       * and Naturalization Service.
Michael B. Mukasey, Attorney           *
General of the United States,          *
                                       *
            Respondent.                *
                                  ___________

                            Submitted: November 12, 2007
                                Filed: March 3, 2008
                                ___________

Before WOLLMAN, JOHN R. GIBSON, and BENTON, Circuit Judges.
                          ___________

WOLLMAN, Circuit Judge.

       Carlos Carmenatte-Lopez, a citizen and native of Guatemala, seeks review of
an order of the Board of Immigration Appeals (BIA) that affirmed and adopted the
decision of an immigration judge (IJ) denying Carmenatte-Lopez’s application for,
inter alia, asylum and withholding of removal. We deny the petition for review.
                                         I.

       Carmenatte-Lopez left Guatemala in March 1995. He entered and remained in
the United States without inspection, but applied for asylum in March 1996. His
application for asylum was administratively terminated, and the government initiated
removal proceedings against him in December 2000. Carmenatte-Lopez admitted his
removability, but reopened his application for asylum in May 2004, claiming that he
had suffered past persecution in Guatemala and feared future persecution and death
if he returned.

       At his removal hearing in April 2005, Carmenatte-Lopez testified that his
decision to leave Guatemala was occasioned by events that took place when he made
funeral arrangements for his cousin’s mother-in-law, the victim of a drive-by grenade
attack on her home. After the funeral, armed men sought him. Carmenatte-Lopez and
his girlfriend moved from his home in Santa Elena, Peten, to live in Guatemala City
with his stepmother. About three days later, neighbors told him that armed men had
come looking for him, and his stepmother asked him to leave because she feared for
her safety. Carmenatte-Lopez and his girlfriend left his stepmother’s home and lived
with a friend in Guatemala City for a month before his entry into the United States.
He also testified that his girlfriend’s family told them that armed men continued to
search for and threaten them and that her brother had been beaten.

       After considering this testimony and supporting evidence, including
background information on Guatemala and a newspaper article reporting the grenade
attack, the IJ denied Carmenatte-Lopez’s application for asylum and withholding of
removal, finding that his alleged past persecution, fear of future persecution, and
threatened death were not based in any of the statutorily enumerated qualifying
grounds and that his fear of persecution and death was not well-founded or supported
by a clear probability.



                                         -2-
                                         II.

       Because the BIA summarily affirmed and adopted the IJ’s decision, we review
for substantial evidence the IJ’s factual determinations that Carmenatte-Lopez failed
to establish his eligibility for asylum and withholding of removal. Al Tawm v.
Ashcroft, 363 F.3d 740, 743 (8th Cir. 2004). We will uphold the IJ’s findings unless
the evidence as a whole would compel any reasonable adjudicator to conclude to the
contrary. 8 U.S.C. § 1252(b)(4)(B).

       To be eligible for asylum under 8 U.S.C. § 1158(b)(1)(A), Carmenatte-Lopez
must establish that he is “unable or unwilling to return to” Guatemala “because of
persecution or a well-founded fear of persecution on account of race, religion,
nationality, membership in a particular social group, or political opinion” and thus
qualifies for refugee status within the meaning of 8 U.S.C. § 1101(a)(42)(A).
Specifically, he must establish that one of these enumerated grounds “was or will be
at least one central reason” for his persecution. 8 U.S.C. § 1158(b)(1)(B)(i). To
qualify for withholding of removal under 8 U.S.C. § 1231(b)(3)(A), Carmenatte-
Lopez must establish that “his life or freedom would be threatened” in Guatemala
because of one of the same five grounds. 8 C.F.R. § 208.16(b).

       Carmenatte-Lopez argues that his past persecution, fear of future persecution,
and threatened death were and are on account of imputed political opinion. The
record does not compel such a conclusion. By his own testimony, Carmenatte-Lopez
believed that the armed men sought him entirely because he had helped with a funeral
for a grenade-attack victim, reported the attackers to the police, and could testify
against them if a trial were held. In his reopened application for asylum, Carmenatte-
Lopez claimed that the armed men had sought him because he knew the whereabouts
of the victim’s daughter and that they would seek to kill him if he returned to
Guatemala “for the pure principal [sic] that [he] escaped the men the first time
around.” We agree with the IJ’s conclusion that the record lacks evidence that the


                                         -3-
grenade attack was politically motivated or that any political beliefs were imputed to
Carmenatte-Lopez by the armed men. Furthermore, Carmenatte-Lopez’s alleged
status as a witness or informant, even with respect to a political crime, would not
qualify him for asylum or withholding of removal on the basis of political opinion.
See Djouma v. Gonzales, 429 F.3d 685, 688 (7th Cir. 2005); Molina-Morales v. INS,
237 F.3d 1048, 1051-52 (9th Cir. 2001).

      Because we conclude that Carmenatte-Lopez has failed to establish that his fear
of persecution or death is based on a qualifying ground, we need not reach his
argument that it is well founded or supported by a clear probability.

      The petition for review is denied.
                       ______________________________




                                         -4-